DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because 
The unlabeled rectangular boxes shown in the drawing should be provided with descriptive text labels
It is unclear when reviewing Figure 1 why there is a line separating S5 and S6, unlike between the other boxes.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 20 recites the broad recitation “taking into account a plurality of, … transmitted GNSS errors”, and the claim also recites “taking into account … preferably all, transmitted GNSS errors.” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 21 is rejected due to depending form Claim 20, which is rejected under 35 U.S.C. 112(b) as seen above
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 18, 22-27, 31, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Breed (US 20050134440), herein after referred to as Breed.
Regarding Claim 17, Breed teaches:
A method for localizing a more highly automated vehicle (HAF) or a highly automated vehicle, in a digital map, the method comprising: ([0354] “preferred approach is to carefully photograph the edge of the road and use the laser pointers to determine the location of the road lines relative to the pointers and to determine the slope of the roadway through triangulation. In this case, several laser pointers would be used emanating from above, below and to the sides of the camera. The reduction of the data is then done later using equipment that can automatically pick out the lane markings and the reflected spots from the laser pointers.” [0378] “The system can be configured so that a vehicle operator could enter a phone number, for example, or an address and the vehicle would be automatically and safely driven to that location.”)
providing a digital map, which is a highly accurate digital map, in a driver assistance system of the HAF; ([0010] “ More particularly, the invention further relates to the use of centimeter-accurate maps for determining the location of the host vehicle and obstacles on or adjacent the roadway.  [0352] “All information regarding the road, both temporary and permanent, should be part of the map database, including speed limits, presence of guard rails, width of each lane, width of the highway, width of the shoulder, character of the land beyond the roadway, existence of poles or trees and other roadside objects, exactly where the precise position location apparatus is located, etc. .. It is contemplated that there will be a display for various map information which will always be in view for the passenger and for the driver at least when the vehicle is operating under automatic control. Additional user information can thus also be displayed such as traffic conditions, weather conditions, advertisements, locations of restaurants and gas stations, etc.”)
providing at least one reference measuring point measured by high-accuracy geodetic measurement, positional data of the reference measuring point being stored in the digital map; ([0381] “Another important aid as part of some of the inventions disclosed herein is to provide markers along the side(s) of roadways which can be either visual, passive or active transponders, reflectors, or a variety of other technologies including objects that are indigenous to or near the roadway, which have the property that as a vehicle passes the marker it can determine the identity of the marker and from a database it can determine the exact location of the marker. The term "marker" is meant in the most general sense. The signature determined by a continuous scan of the environment, for example, would be a marker if it is relatively invariant over time such as, for example, buildings in a city” [0430] “Transmitters are provided, for example at fixed locations and/or in vehicles or other moving objects, and data about each transmitter, such as its location and an identification marker, is generated at 240. The location of the transmitter is preferably its GPS coordinates as determined, for example, by a GPS-based position determining system (although other position determining systems can alternatively or additionally be used).”)
determining a current reference vehicle position by using the reference measuring point; ([0382] “the case of specific markers placed on the infrastructure, if three or more of such markers are placed along a side of the roadway, a passing vehicle can determine its exact location by triangulation. Note that even with two such markers using radar with distance measuring capability, the precise position of a vehicle can be determined as discussed below in reference to the Precise Positioning System. In fact, if the vehicle is only able to observe a single radar reflector and take many readings as the reflector is passed, it can determine quite accurately its position based on the minimum distance reading that is obtained during the vehicle's motion past the reflector” [0395] “A radar, laser scanner, or terahertz radar continuously is projected from the vehicle toward the environment, such as the roadway to the side of the vehicle, and from the returned reflected waves it obtains a signature of the passing environment and compares it with a recorded signature using ASM. This signature, for example, can be the distance from the vehicle to the infrastructure which has been normalized for the purpose of signature matching with some method such as the average or some other datum. Thus it is the relative distance signature that can be compared with a stored signature thus removing the position of the vehicle on the roadway as a variable. When a match is found the distance to a precise object can be determined placing the vehicle precisely on the road in both the longitudinal and lateral dimensions.”)
determining a current satellite vehicle position by using a global satellite navigation system (GNSS); ([0332] “FIG. 1 shows the current GPS satellite system associated with the earth and including 24 satellites 2, each satellite revolving in a specific orbital path 4 around the earth. By means of such a GPS satellite system, the position of any object can be determined with varying degrees of precision as discussed in detail herein. A similar system will appear when the European Galileo system is launched perhaps doubling the number of satellites.”)
and comparing the reference vehicle position with the satellite vehicle position and ascertaining a GNSS error as a result of the comparison. ([0251] “a means and apparatus for a vehicle to precisely know its location at certain positions on a road by passing through or over an infrastructure based local subsystem thereby permitting the vehicle electronic systems to self-correct for the satellite errors making the vehicle for a brief time a DGPS station and facilitate carrier phase DGPS for increased location accuracy. Such a subsystem may be a PPS including one based on the signature of the environment.” [0349] “When a match is found the distance to a precise object can be determined placing the vehicle precisely on the road in both the longitudinal and lateral dimensions. As discussed above, this can make the vehicle a DGPS station for correction of the GPS errors”)
Regarding Claim 18, Breed teaches:
determining at least one additional satellite vehicle position by using the global satellite navigation system (GNSS), the position information of the GNSS being corrected for the GNSS error. ([0139] “If two vehicles are traveling near each other and have established communications, and assuming that each vehicle can observe at least four of the same GPS satellites, each vehicle can send the satellite identification and the time of arrival of the signal at a particular epoch to the other. Then, each vehicle can determine the relative position of the other vehicle as well as the relative clock error. As one vehicle passes a Precise Positioning Station (PPS), it knows exactly where it is and thus the second vehicle also knows exactly where it is and can correct for satellite errors. All vehicles that are in communication with the vehicle at the PPS similarly can determine their exact position and the system approaches perfection.”)
Regarding Claim 22, Breed teaches:
wherein for the HAF to identify the reference measuring point, suitable identifying features of the reference measuring point are stored in the digital map. ([0381] “The signature determined by a continuous scan of the environment, for example, would be a marker if it is relatively invariant over time such as, for example, buildings in a city...Thus, a vehicle should be able to match the signature sensed with the expected one in the map database and thereby obtain a precise location fix.”)
Regarding Claim 23, Breed teaches:
wherein the reference measuring point is equipped with a transmitter, the transmitter emitting a signal, in particular a radio or radar signal, ([0389] “Another important aid as part of some of the inventions disclosed herein is to provide markers along the side(s) of roadways which can be either visual, passive or active transponders … A MIR operates on very low power and periodically transmits a very short spread spectrum radar pulse.”
with an identifier of the reference measuring point, the signal being received by the HAF located in the area surrounding the reference measuring point. ([0144] “the MIR signal can be modulated with a coded sequence to permit positive identification of the sending device.” [0389] “in this case, the MIR triad PPS or equivalent could be placed at will and they could transmit their exact location to the passing vehicles.”)
Regarding Claim 24, Breed teaches:
wherein the signal emitted by the transmitter also comprises the positional data of the reference measuring point. ([0389] “In this case, the MIR triad PPS or equivalent could be placed at will and they could transmit their exact location to the passing vehicles.” See paragraph 0389 for description of MIR transmitter use)

Regarding Claim 25, Breed teaches:
wherein the reference measuring point includes at least one of a road marker, a curb, a delineator, a guardrail, a traffic light and/or a traffic sign. ([0138] “Such detectable infrastructure can comprise a MIR triad, radar reflectors, SAW devices, RFID devices, devices or marks detectable visibly such as bar codes or other recognizable objects including edges of buildings, poles, signs or the like, magnetic markers or any other object whose position is precisely known and/or is detectable in a manner that permits the vehicle to determine its position relative to the device or absolutely and where the object is noted on a map database residing within the vehicle.”)
Regarding Claim 26,  Breed teaches:
A driver assistance system for controlling a more highly automated vehicle (HAF), in particular of a highly automated vehicle, comprising ([0378] “The system can be configured so that a vehicle operator could enter a phone number, for example, or an address and the vehicle would be automatically and safely driven to that location.”)
at least one sensor for detecting a reference measuring point in the surroundings of the HAF; ([0395] “A radar, laser scanner, or terahertz radar continuously is projected from the vehicle toward the environment, such as the roadway to the side of the vehicle, and from the returned reflected waves it obtains a signature of the passing environment and compares it with a recorded signature using ASM.”
a memory module for storing a digital map, which is a highly accurate digital map, the memory module being in particular a memory module integrated in the HAF or a central server, and positional data of the reference measuring point being stored in the digital map; ([0361] “An important part of some embodiments of the invention is the digital map that contains relevant information relating to the road on which the vehicle is traveling. The digital map usually includes the location of the edge of the road, the edge of the shoulder, the elevation and surface shape of the road, the character of the land beyond the road, trees, poles, guard rails, signs, lane markers, speed limits, etc. as discussed in more detail elsewhere herein. Additionally, it can contain the signature as discussed above” [0381] “The signature determined by a continuous scan of the environment, for example, would be a marker if it is relatively invariant over time such as, for example, buildings in a city.... Thus, a vehicle should be able to match the signature sensed with the expected one in the map database and thereby obtain a precise location fix” [0733] “A primary preferred embodiment of the system, therefore, is to equip a vehicle with a DGPS system, an inertial guidance system (or IMU), vehicle steering, throttle and brake control apparatus, a sub-meter accurate digital map system with the relevant maps”)
a GNSS position module for determining a satellite vehicle position of the HAF, the GNSS position module operating according to a method of global satellite navigation (GNSS) and being in particular a GPS module; ([0332] “FIG. 1 shows the current GPS satellite system associated with the earth and including 24 satellites 2, each satellite revolving in a specific orbital path 4 around the earth. By means of such a GPS satellite system, the position of any object can be determined with varying degrees of precision as discussed in detail herein. A similar system will appear when the European Galileo system is launched perhaps doubling the number of satellites.”)
a control unit to exchange data with the sensor, the memory module and the position module and to localize the vehicle position determined by the position module in the digital map, wherein the control unit is configured to perform the following: ([Fig 1, Item 100] [0363] “A processor including a printed circuit board 224 is coupled to the GPS receivers 226, the IMUs 206, the video cameras 208, the linear cameras 210 and the scanning laser radars 212 (see FIG. 17A). The processor 224 receives information regarding the position of the vehicle from the GPS receivers 226, and optionally the IMUs 206, and the information about the road from both linear cameras 210 or from both laser radars 212, or from all of the linear cameras 210 and laser radars 212, and forms the road map database. Information about the road can also come from one or both of the video cameras 208 and be incorporated into the map database.”)
ascertaining a reference vehicle position on the basis of sensor data provided by the sensor and on the basis of the positional data of the reference measuring point; ([0382] “the case of specific markers placed on the infrastructure, if three or more of such markers are placed along a side of the roadway, a passing vehicle can determine its exact location by triangulation. Note that even with two such markers using radar with distance measuring capability, the precise position of a vehicle can be determined as discussed below in reference to the Precise Positioning System. In fact, if the vehicle is only able to observe a single radar reflector and take many readings as the reflector is passed, it can determine quite accurately its position based on the minimum distance reading that is obtained during the vehicle's motion past the reflector” [0395] “A radar, laser scanner, or terahertz radar continuously is projected from the vehicle toward the environment, such as the roadway to the side of the vehicle, and from the returned reflected waves it obtains a signature of the passing environment and compares it with a recorded signature using ASM. This signature, for example, can be the distance from the vehicle to the infrastructure which has been normalized for the purpose of signature matching with some method such as the average or some other datum. Thus it is the relative distance signature that can be compared with a stored signature thus removing the position of the vehicle on the roadway as a variable. When a match is found the distance to a precise object can be determined placing the vehicle precisely on the road in both the longitudinal and lateral dimensions.”)
comparing the satellite vehicle position ascertained by the GNSS position module with the reference vehicle position; and ascertaining a GNSS error as a result of the comparison. ([0251] “a means and apparatus for a vehicle to precisely know its location at certain positions on a road by passing through or over an infrastructure based local subsystem thereby permitting the vehicle electronic systems to self correct for the satellite errors making the vehicle for a brief time a DGPS station and facilitate carrier phase DGPS for increased location accuracy. Such a subsystem may be a PPS including one based on the signature of the environment.” [0349] “When a match is found the distance to a precise object can be determined placing the vehicle precisely on the road in both the longitudinal and lateral dimensions. As discussed above, this can make the vehicle a DGPS station for correction of the GPS errors”)
Regarding Claim 27, Breed teaches:
when determining at least one additional satellite vehicle position by using the GNSS position module, the control unit is configured to correct the position information ascertained by the GNSS module for the GNSS error. . ([0139] “If two vehicles are traveling near each other and have established communications, and assuming that each vehicle can observe at least four of the same GPS satellites, each vehicle can send the satellite identification and the time of arrival of the signal at a particular epoch to the other. Then, each vehicle can determine the relative position of the other vehicle as well as the relative clock error. As one vehicle passes a Precise Positioning Station (PPS), it knows exactly where it is and thus the second vehicle also knows exactly where it is and can correct for satellite errors. All vehicles that are in communication with the vehicle at the PPS similarly can determine their exact position and the system approaches perfection.”)
Regarding Claim 31, Breed teaches:
wherein the at least one sensor includes at least one of a camera sensor, a radar sensor, and/or a lidar sensor. ([0407] “Through well-known methods, the distance to the reflector can be accurately measured with pulse radar, modulated radar and phase measurements or noise radar and correlations measurements. In such a manner, the host vehicle can determine its position relative to one or more such reflectors and if the location of the reflector(s) is known and recorded on the map database, the vehicle can determine its position to within about 2 centimeters.”)
Regarding Claim 32, Breed teaches:
A non-transitory computer readable medium having a computer program, which is executable by a processor, comprising: a program code arrangement having program code for localizing a more highly automated vehicle (HAF) or a highly automated vehicle, in a digital map, by performing the following ([0378] “The system can be configured so that a vehicle operator could enter a phone number, for example, or an address and the vehicle would be automatically and safely driven to that location.” [0426] “The operation of the system is as follows. A vehicle traveling down a roadway in the vicinity of the reflector poles would transmit radar pulses at a frequency of perhaps once per microsecond ... As the vehicle approaches a reflector pole, it will begin to receive reflections based on the speed of the vehicle. By observing a series of reflections, the vehicle software can select either the maximum amplitude reflection or the average or some other scheme to determine the proper reflection to consider. The radar pulse will also be modulated to permit a distance to the reflector calculation to be made based on the phase of the returned signal or through correlation. Thus, as a vehicle travels down the road and passes a pair of reflector poles, it will be able to determine its longitudinal position on the roadway based on the pointing angle of the radar devices and the selected maximum return as described above. It will also be able to determine its lateral position on the roadway based on the measured distance from the radar to the reflector.” [0653] “A general memory unit 84 which can comprise read-only memory or random access memory or any combination thereof, is shown. This memory module, which can be either located at one place or distributed throughout the system, supplies the information storage capability for the system”)
providing a digital map, which is a highly accurate digital map, in a driver assistance system of the HAF; ([0010] “ More particularly, the invention further relates to the use of centimeter-accurate maps for determining the location of the host vehicle and obstacles on or adjacent the roadway.  [0352] “All information regarding the road, both temporary and permanent, should be part of the map database, including speed limits, presence of guard rails, width of each lane, width of the highway, width of the shoulder, character of the land beyond the roadway, existence of poles or trees and other roadside objects, exactly where the precise position location apparatus is located, etc. .. It is contemplated that there will be a display for various map information which will always be in view for the passenger and for the driver at least when the vehicle is operating under automatic control. Additional user information can thus also be displayed such as traffic conditions, weather conditions, advertisements, locations of restaurants and gas stations, etc.”)
providing at least one reference measuring point measured by high-accuracy geodetic measurement, positional data of the reference measuring point being stored in the digital map; ([0381] “Another important aid as part of some of the inventions disclosed herein is to provide markers along the side(s) of roadways which can be either visual, passive or active transponders, reflectors, or a variety of other technologies including objects that are indigenous to or near the roadway, which have the property that as a vehicle passes the marker it can determine the identity of the marker and from a database it can determine the exact location of the marker. The term "marker" is meant in the most general sense. The signature determined by a continuous scan of the environment, for example, would be a marker if it is relatively invariant over time such as, for example, buildings in a city” [0430] “Transmitters are provided, for example at fixed locations and/or in vehicles or other moving objects, and data about each transmitter, such as its location and an identification marker, is generated at 240. The location of the transmitter is preferably its GPS coordinates as determined, for example, by a GPS-based position determining system (although other position determining systems can alternatively or additionally be used).”)
determining a current reference vehicle position by using the reference measuring point; ([0382] “the case of specific markers placed on the infrastructure, if three or more of such markers are placed along a side of the roadway, a passing vehicle can determine its exact location by triangulation. Note that even with two such markers using radar with distance measuring capability, the precise position of a vehicle can be determined as discussed below in reference to the Precise Positioning System. In fact, if the vehicle is only able to observe a single radar reflector and take many readings as the reflector is passed, it can determine quite accurately its position based on the minimum distance reading that is obtained during the vehicle's motion past the reflector” [0395] “A radar, laser scanner, or terahertz radar continuously is projected from the vehicle toward the environment, such as the roadway to the side of the vehicle, and from the returned reflected waves it obtains a signature of the passing environment and compares it with a recorded signature using ASM. This signature, for example, can be the distance from the vehicle to the infrastructure which has been normalized for the purpose of signature matching with some method such as the average or some other datum. Thus it is the relative distance signature that can be compared with a stored signature thus removing the position of the vehicle on the roadway as a variable. When a match is found the distance to a precise object can be determined placing the vehicle precisely on the road in both the longitudinal and lateral dimensions.”)
determining a current satellite vehicle position by using a global satellite navigation system (GNSS); ([0332] “FIG. 1 shows the current GPS satellite system associated with the earth and including 24 satellites 2, each satellite revolving in a specific orbital path 4 around the earth. By means of such a GPS satellite system, the position of any object can be determined with varying degrees of precision as discussed in detail herein. A similar system will appear when the European Galileo system is launched perhaps doubling the number of satellites.”)
and comparing the reference vehicle position with the satellite vehicle position and ascertaining a GNSS error as a result of the comparison. ([0251] “a means and apparatus for a vehicle to precisely know its location at certain positions on a road by passing through or over an infrastructure based local subsystem thereby permitting the vehicle electronic systems to self correct for the satellite errors making the vehicle for a brief time a DGPS station and facilitate carrier phase DGPS for increased location accuracy. Such a subsystem may be a PPS including one based on the signature of the environment.” [0349] “When a match is found the distance to a precise object can be determined placing the vehicle precisely on the road in both the longitudinal and lateral dimensions. As discussed above, this can make the vehicle a DGPS station for correction of the GPS errors”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-21 and 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over Breed in view of Buchholz (US 20170016994), herein after referred to as Buchholz.
Regarding Claim 19, Breed teaches the method of Claim 17, as well as:
providing the GNSS error model to additional more highly automated vehicles. ([0139] “Then, each vehicle can determine the relative position of the other vehicle as well as the relative clock error. As one vehicle passes a Precise Positioning Station (PPS), it knows exactly where it is and thus the second vehicle also knows exactly where it is and can correct for satellite errors. All vehicles that are in communication with the vehicle at the PPS similarly can determine their exact position and the system approaches perfection. This concept is based on the fact that the errors in the satellite signals are identical for all vehicles that are within a mile or so of each other.” [0336] “In this case, one or more of the base stations 20,21 receives and performs a mathematical analysis on all of the signals received from a number of base stations that cover the area under consideration and forms a mathematical model of the errors in the GPS signals over the entire area ... By considering data from the entire group of such stations, the errors in the GPS signals for the entire area can be estimated resulting in a position accuracy of about 6-10 cm over the entire area. The corrections are then uploaded to the geocentric or low earth orbiting satellite 30 for retransmission to vehicles on the roadways. In this way, such vehicles are able to determine their absolute position to within about 6-10 centimeters”)
Breed does not explicitly teach:
transmitting the current satellite vehicle position and/or the reference vehicle position and the ascertained GNSS error to a server computer,
and processing the GNSS error in a higher- order GNSS error model
In the same field of endeavor, Buchholz teaches:
transmitting the current satellite vehicle position and/or the reference vehicle position and the ascertained GNSS error to a server computer, ([0024] “a control apparatus of the field apparatuses is designed for ascertaining at least one field data record comprising a current GNSS position in the target area and an error value associated with them and for transmitting it to a central computation device,”)
and processing the GNSS error in a higher- order GNSS error model ([0034] “The data is then statistically evaluated by the computation device 12, wherein a separate statistical evaluation occurs for the data of the different classes. In the process, the error values of different motor vehicles 2 are merged for the same subareas, so that a combined extent of error indicating the general precision in the subarea is obtained.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the GNSS error identification and accuracy improvement field.  It would have been obvious to a person Breed to transmit the GNSS data to a central server for further processing as taught by Buchholz to generate maps of areas with high GNSS error in order to prioritize areas to survey landmarks for vehicle localization assistance systems. [0038]. Motivation to combine Breed with Buchholz to a person having ordinary skill in the art comes from the prior art being analogous in the fields of vehicle GNSS error and vehicle location determination, knowledge well known in the art, as well as from Breed [0189/0262].
Regarding Claim 20, Modified Breed teaches the method of Claim 19 but Breed does not explicitly teach:
in the transmitting, additional more highly automated vehicles transmit respectively ascertained GNSS errors and current satellite vehicle positions and/or reference vehicle positions to the server computer,
the GNSS error model being produced by taking into account a plurality of, preferably all, transmitted GNSS errors.
In the same field of endeavor, Buchholz teaches:
in the transmitting, additional more highly automated vehicles transmit respectively ascertained GNSS errors and current satellite vehicle positions and/or reference vehicle positions to the server computer, ([0029] “This system comprises a fleet of motor vehicles 2, which are used as field apparatuses, each comprising a GNSS receiver 3 for a global navigation satellite system, here GPS. The GNSS receivers 3 provide, in addition to a current GNSS position ascertained from the signals received by various satellites, an associated error value, namely a dilution of precision (DOP).” [0032] “The field data records 5 are transmitted via a communication connection 11 to a central computation device 12, for example, a server.”)
the GNSS error model being produced by taking into account a plurality of, preferably all, transmitted GNSS errors. ([0024] “In general, a system for determining a spatially resolved extent of error for position finding with a global navigation satellite system for a target area of interest using field data from a plurality of field apparatuses, particularly motor vehicles, each having a receiver for the global navigation satellite system and which are situated at least intermittently in the target area is conceivable, wherein, a control apparatus of the field apparatuses is designed for ascertaining at least one field data record comprising a current GNSS position in the target area and an error value associated with them and for transmitting it to a central computation device, wherein the central computation device is designed first of all for ascertaining from a base stock of data an error map containing the extents of error for different positions and/or subareas of the target area, by statistical evaluation of the field data records and for updating it on the basis of newly received field data records”)
	The above pieces of prior art are considered analogous as they both represent inventions in the GNSS error identification and accuracy improvement field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to transmit and use multiple vehicles’ GNSS data at a central server for further processing as taught by Buchholz to generate maps of areas with high GNSS error in order to prioritize areas to survey landmarks for vehicle localization assistance systems. [0038]. Motivation to combine Breed with Buchholz to a person having ordinary skill in the art comes from the prior art being analogous in the fields of vehicle GNSS error and vehicle location determination, knowledge well known in the art, as well as from Breed [0189/0262].
Regarding Claim 21,
wherein the GNSS error model is based on interpolation between the respectively transmitted GNSS errors.
In the same field of endeavor, Buchholz teaches:
wherein the GNSS error model is based on interpolation between the respectively transmitted GNSS errors. ([0034] “In the process, the error values of different motor vehicles 2 are merged for the same subareas, so that a combined extent of error indicating the general precision in the subarea is obtained.”
	The above pieces of prior art are considered analogous as they both represent inventions in the GNSS error identification and accuracy improvement field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to interpolate/merge multiple vehicles’ GNSS data at a central server for further processing into a single error model as taught by Buchholz to generate maps of areas with high GNSS error in order to prioritize areas to survey landmarks for vehicle localization assistance systems. [0038]. Motivation to combine Breed with Buchholz to a person having ordinary skill in the art comes from the prior art being analogous in the fields of vehicle GNSS error and vehicle location determination, knowledge well known in the art, as well as from Breed [0189/0262].
Regarding Claim 28, Breed teaches the system of claim 26, but does not explicitly teach:
a transmission module, wherein the control unit is configured to transmit the current satellite vehicle position and/or the reference vehicle position and the ascertained GNSS error to a server computer.
In the same field of endeavor, Buchholz teaches:
a transmission module, wherein the control unit is configured to transmit the current satellite vehicle position and/or the reference vehicle position and the ascertained GNSS error to a server computer. ([0029] “This system comprises a fleet of motor vehicles 2, which are used as field apparatuses, each comprising a GNSS receiver 3 for a global navigation satellite system, here GPS. The GNSS receivers 3 provide, in addition to a current GNSS position ascertained from the signals received by various satellites, an associated error value, namely a dilution of precision (DOP). These values are transmitted to a control apparatus 4 of the respective motor vehicle, which in addition also performs a so-called dead reckoning in which a merging of a proper motion estimation obtained from the data on the proper motion of the motor vehicle 2 for the current position and of the GNSS position occurs” [0032] “The field data records 5 are transmitted via a communication connection 11 to a central computation device 12, for example, a server. To this end, a communication device 13 of the motor vehicles 2 is actuated accordingly by the control apparatus 4.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the GNSS error identification and accuracy improvement field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Breed to transmit and use multiple vehicles’ GNSS data at a central server for further processing as taught by Buchholz to generate maps of areas with high GNSS error in order to prioritize areas to survey landmarks for vehicle localization assistance systems. [0038]. Motivation to combine Breed with Buchholz to a person having ordinary skill in the art comes from the prior art being analogous in the fields of vehicle GNSS error and vehicle location determination, knowledge well known in the art, as well as from Breed [0189/0262].
Regarding Claim 29, modified Breed teaches the system of Claim 29, as well as:
wherein the control unit is configured to receive an ascertained GNSS error from a server computer and to take it into account when determining a GNSS vehicle position. ([0336] “In this case, one or more of the base stations 20,21 receives and performs a mathematical analysis on all of the signals received from a number of base stations that cover the area under consideration and forms a mathematical model of the errors in the GPS signals over the entire area ... By considering data from the entire group of such stations, the errors in the GPS signals for the entire area can be estimated resulting in a position accuracy of about 6-10 cm over the entire area. The corrections are then uploaded to the geocentric or low earth orbiting satellite 30 for retransmission to vehicles on the roadways. In this way, such vehicles are able to determine their absolute position to within about 6-10 centimeters”)
Regarding Claim 30, modified Breed teaches the system of Claim 20, but Breed does not explicitly teach:
wherein the transmission module operates according to one of the following transmission methods: radio, and vehicle-to-infrastructure (V2I).
In the same field of endeavor, Buchholz teaches:
wherein the transmission module operates according to one of the following transmission methods: radio, and vehicle-to-infrastructure (V2I). ([0014] “It is particularly preferable that the field apparatuses, as already indicated, are motor vehicles in conventional operation, which today usually already comprise a GNSS receiver, in particular a GPS receiver, which can be used in the context of the present invention for collecting precision data, by assembling corresponding field data records and sending them to the central computation device, preferably at least partially wirelessly, so that, therefore, the field apparatuses comprise suitable communication devices, in the case of motor vehicles, for example, motor-vehicle-to-infrastructure communication devices and/or possibilities for setting up communication connections via the Internet and/or via a mobile radio network.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the GNSS error identification and accuracy improvement field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Breed to use V2I or radio in order to transmit and use multiple vehicles’ GNSS data at a central server for further processing as taught by Buchholz to generate maps of areas with high GNSS error in order to prioritize areas to survey landmarks for vehicle localization assistance systems. [0038]. Motivation to combine Breed with Buchholz to a person having ordinary skill in the art comes from the prior art being analogous in the fields of vehicle GNSS error and vehicle location determination, knowledge well known in the art, as well as from Breed [0189/0262].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663